DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claim 13 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2-8, 11-12, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter because Nagasaka and Rugeland do not teach receiving, by the source base station, a second interface message, the second interface message including a radio resource control message; determining, by the source base station, whether to use configuration information received in the second interface message as a delta configuration that corresponds to modifying the first plurality of configurations with the configuration information, or a full configuration that corresponds to replacing the first plurality of configurations with the configuration information, for performing the handover of the user equipment; modifying the radio resource control message based on the determining whether to use the configuration information as the delta configuration or the full configuration; and transmitting, to the user equipment, the modified radio resource control message to direct the user equipment to modify the current user equipment configuration, based on the configuration information, for the performing the handover.

Claim 4 contains allowable subject matter because Nagasaka and Rugeland do not teach wherein the determining the one or more factors comprises: determining the source base station is a first fifth generation new radio base station and the target base station is a second fifth generation new radio base station, and wherein the preparing the Handover Preparation Information message comprises: determining to include the one or more conditionally present fields in the Handover Preparation Information message based on the determining the source base station is the first fifth generation new radio base station and the target base station is the second fifth generation new radio base station.
Claim 5 contains allowable subject matter based on its dependence on independent claim 4.
Claim 6 contains allowable subject matter because Nagasaka and Rugeland do not teach wherein the determining the one or more factors comprises: determining the source base station is an evolved NodeB base station and the target base station is a fifth-generation new radio base station, and wherein the preparing the Handover Preparation Information message comprises determining to exclude at least one of the one or more conditionally present fields from the Handover Preparation Information message based on the determining the source base station is the evolved NodeB base station and the target base station is the fifth generation new radio base station.
Claim 7 contains allowable subject matter based on its dependence on independent claim 6.
Claim 8 contains allowable subject matter because Nagasaka and Rugeland do not teach wherein the determining the one or more factors comprises: determining the source base station is a next-generation evolved NodeB base station and the target base station is a fifth-generation new radio base station, and wherein the preparing the Handover Preparation Information message comprises determining to include at least one of the one or more conditionally present fields from the Handover Preparation Information message based on the determining the source base station is the next-
Claim 11 contains allowable subject matter because Nagasaka and Rugeland do not teach wherein the determining whether the Handover Preparation Information message includes the one or more conditionally present fields comprises: determining the Handover Preparation Information message includes a plurality of configurations corresponding to a current user equipment configuration of the user equipment, and wherein the preparing the second interface message comprises: excluding a full configuration indicator from the second interface message based on the determining the Handover Preparation Information message includes the plurality of configurations.
Claim 12 contains allowable subject matter based on its dependence on independent claim 11.
Claim 15 contains allowable subject matter because Nagasaka and Rugeland do not teach wherein the determining the one or more factors comprises: receiving, by the base station apparatus, a second interface message, the second interface message including a radio resource control message; determining, by the base station apparatus, whether to use configuration information received in the second interface message as a delta configuration that corresponds to modifying the first plurality of configurations with the configuration information, or a full configuration that corresponds to replacing the first plurality of configurations with the configuration information, for performing the handover of the 10 user equipment; modifying the radio resource control message based on the determining whether to use the configuration information as the delta configuration or the full configuration; and transmitting, to the user equipment, the modified radio resource control message to direct the user equipment to modify the current user equipment configuration, based on the configuration information, for the performing the handover.
Claims 19-20 contain allowable subject matter based on their dependence on independent claim 15.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


III.	Claims 13 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 13 recites “wherein the preparing the second interface message comprises: including a full configuration from the second interface message” in lines 6-7.  It is unclear how preparing the second interface message can include a full configuration from the second interface message.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

For purposes of examination, the examiner will treat claim 19 as being dependent upon claim 15 instead of claim 18 as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

IV.	Claims 1, 9-10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagasaka et al. (US 2018/0227811 A1).
Regarding claim 1 Nagasaka teaches a method for performing a handover from a source base station to a target base station (see paragraph [0137] and Fig. 12, intra-eNB handover control reads on a method for performing a handover from a source base station to a target base station), the method comprising: communicating, by the source base station (source eNB), with a user equipment (UE) based The source eNB configures a measurement configuration for handover in the UE including the measurement object identifier and/or group identifier.  This reads on communicating, by the source base station, with a user equipment based on a first plurality of configurations corresponding to a current user equipment configuration of the user equipment); determining, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station (target eNB) (see paragraphs [0139] – [0140] and Fig. 12, the source eNB determining handover of the UE to the cell of the target eNB based on the measurement report reads on determining, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station); determining one or more factors associated with performing the handover that affect the first plurality of configurations (see paragraphs [0141] – [0142] and Fig. 11 and Fig. 12, determining the measurement object identifier and/or group identifier to include in the handover request reads on determining one or more factors associated with performing the handover that affect the first plurality of configurations); preparing a Handover Preparation Information message by determining, based on the one or more factors, whether to include one or more conditionally present fields in the Handover Preparation Information message (see paragraphs [0141] – [0142] and Fig. 11 & Fig. 12, determining the handover preparation information to not include the WLAN AP 300 reads on preparing a Handover Preparation Information message by determining, based on the one or more factors, whether to include one or more conditionally present fields in the Handover Preparation Information message); generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message (see paragraphs [0141] & [0143] and Fig. 12, the source eNB notifies handover preparation information to the target eNB reads on generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message).
Regarding claim 9 Nagasaka teaches wherein the determining the one or more factors associated with the performing the handover that affect the first plurality of configurations comprises analyzing one or more of: a type of the target base station; a manufacturer of the target base station; a supported protocol of the target base station; a carrier frequency of the target base station; or a core network of the target base station (see paragraphs [0141] – [0142] and Fig. 11, determination of which WLAN identifier(s) to include in the handover request reads on determining one or more factors associated with performing the handover comprising analyzing a supported protocol of the target base station (see paragraph [0134])).
Regarding claim 10 Nagasaka teaches a method for performing a handover of a user equipment from a source base station to a target base station (see paragraph [0137] and Fig. 12, intra-eNB handover control reads on a method for performing a handover from a source base station to a target base station), the method comprising: receiving, by the target base station (target eNB), a first interface message associated with a handover request to perform the handover of the user equipment from the source base station to the target base station, the first interface message including a Handover Preparation Information message (see paragraph [0141] and Fig. 12, the source eNB notifies handover preparation information to the target eNB, in particular the source eNB includes the handover preparation information in a handover request to be transmitted on X2 interface and this reads on receiving, by the target base station a first interface message associated with a handover request to perform the handover of the user equipment from the source base station to the target base station, the first interface message including a Handover Preparation Information message); determining, by the target base station, a configuration from the Handover Preparation Information message by determining whether the Handover Preparation Information message includes one or more conditionally present the target eNB determining the configured WLAN measurement object(s) of the handover preparation message by determining the measurement object identifier(s) reads on determining, by the target base station, a configuration from the Handover Preparation Information message by determining whether the Handover Preparation Information message includes one or more conditionally present fields); preparing a second interface message based on the determining whether the Handover Preparation Information message includes the one or more conditionally present fields (see paragraph [0144], the target eNB determining whether the WLAN measurement configuration configured in the UE is to be changed and generating configuration information reads on preparing a second interface message based on the determining whether the Handover Preparation Information message includes the one or more conditionally present fields); and transmitting, by the target base station, the second interface message to acknowledge the handover request (see paragraph [0145] and Fig. 12, the target eNB transmits a handover command (handover request ACK) including configuration information reads on transmitting, by the target base station, the second interface message to acknowledge the handover request).
Regarding claim 14 Nagasaka teaches a base station apparatus (source eNB) comprising: a wireless transceiver (communication unit) (see paragraph [0065] and Fig. 4); a processor (controller) (see paragraphs [0065] & [0068] and Fig. 4); and computer-readable storage media comprising instructions to implement a handover manager (see paragraph [0137]), responsive to execution by the processor, directing the base station apparatus to perform operations (see paragraph [0068]) comprising: source eNB), with a user equipment (UE) based on a first plurality of configurations corresponding to a current user equipment configuration of the user equipment (see paragraph [0137] and Fig. 12, The source eNB configures a measurement configuration for handover in the UE including the measurement object identifier and/or group identifier.  This reads on communicating, by the source base station, with a user equipment based on a first plurality of configurations corresponding to a current user equipment configuration of the user equipment); determining, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station (target eNB) (see paragraphs [0139] – [0140] and Fig. 12, the source eNB determining handover of the UE to the cell of the target eNB based on the measurement report reads on determining, based on a measurement report from the user equipment, to perform the handover of the user equipment from the source base station to the target base station); determining one or more factors associated with performing the handover that affect the first plurality of configurations (see paragraphs [0141] – [0142] and Fig. 11 and Fig. 12, determining the measurement object identifier and/or group identifier to include in the handover request reads on determining one or more factors associated with performing the handover that affect the first plurality of configurations); preparing a Handover Preparation Information message by determining, based on the one or more factors, whether to include one or more conditionally present fields in the Handover Preparation Information message (see paragraphs [0141] – [0142] and Fig. 11 & Fig. 12, determining the handover preparation information to not include the WLAN AP 300 reads on preparing a Handover Preparation Information message by determining, based on the one or more factors, whether to include one or more conditionally present fields in the Handover Preparation Information message); generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message (see paragraphs [0141] & [0143] and Fig. 12, the source eNB notifies handover preparation information to the target eNB reads on generating a first interface message that includes the prepared Handover Preparation Information message; and sending, to the target base station, the first interface message).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
V.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka et al. (US 2018/0227811 A1) in view of Rugeland et al. (US 2019/0357097 A1).
Regarding claim 17 Nagasaka teaches the base station apparatus as recited in claim 14 including determining the source base station is an evolved universal terrestrial radio access base station and the determining to not include the WLAN identifier in the Handover Preparation Information message reads on wherein preparing the Handover Preparation Information message comprises determining to exclude the one or more conditionally present fields from the Handover Preparation Information message) and except for and determining the target base station is a fifth-generation new radio base station.
Rugeland teaches an UE being instructed by a source eNB to handover to a target eNB (see paragraph [0093]), wherein the handover instruction can apply to other network types including NR (New Radio) (see paragraphs [0001] & [0106], the handover instruction that can apply in NR (New Radio) networks indicates that a determination that a target base station is a fifth-generation new radio base station can be made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the handover of Nagasaka adapt to include determining the target base station is a fifth-generation new radio base station because it would allow for a handover from a source base station to a target base station to be performed in a variety of networks where appropriate including NR (New Radio) and 5G (see Rugeland, paragraph [0088]).
Regarding claim 18 Nagasaka teaches determining to exclude at least one conditionally present user equipment capability information element from the Handover Preparation Information message (see paragraph [0141], determining to not include the WLAN identifier in the Handover Preparation Information message reads on determining to exclude at least one conditionally present user equipment capability information element from the Handover Preparation Information message).

Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sunel Pub. No.: US 2017/0188269 A1 discloses a method and apparatus for handover procedures in communication network.
Masini et al. Pub. No.: US 2016/0105831 A1 discloses methods and arrangements for enabling continuation of ongoing positioning measurements at handover.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 10, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647